Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 2-11 are rejected under 35 U.S.C. 101 because limitations of claim 2 such as receiving a video signal on a first network channel at   a second UE, wherein the video signal was generated at a first UE;
receiving a content file including a content image on a second network channel at the second UE, wherein the content file originated at the first UE;
combining the video signal and the content image into a combined video signal at the second UE, wherein the content image forms a background image for the video signal; and displaying the combined video signal on a display device at the second UE is a process that, under broadest reasonable interpretation, covers performance of the limitation in mind. Since the limitations of claim 2 could be interpreted as performance of these steps in mind, the claims are not patent eligible. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 2-11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,223,798. Although the claims at issue are not identical, they are not patentably distinct from each other because  for example independent claim 2 of the current application is an obvious broadened variation of claim 1 of  U.S. Patent No. 11,223,798.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pell (US 2019/0082142A1) in view of Zhang et al. (US 2014/0184721A1, hereinafter Zhang).
Regarding claim 2, Pell discloses: A method for content transmission in a networked conference, the method comprising: receiving a video signal on a first network channel (reads on video channel, step 630, fig. 6) at  a second UE (102b, figs. 1, 4), wherein the video signal was generated at a first UE; receiving a content file (reads on presentation content, step 640, fig. 6) including a content image on a second network channel (reads on presentation channel) at the second UE, wherein the content file originated at the first UE; combining the video signal and the content image into a combined video signal at the second UE (102b, figs. 1, 4), wherein the content image forms a background image for the video signal; and displaying the combined video signal on a display device at the second UE (figs. 1-6; paragraphs: 0009; 0025; 0031-0032; 0035; 0038; 0040; 0066; 0079; 0081-0082; 0088).
Pell differs from the claimed invention in that he does not specifically disclose underlined claim limitation as shown above such as: wherein the content image forms a background image for the video signal.
However, Zhang discloses: wherein the content image forms a background image for the video signal (paragraph: 0007; figs. 5-6; paragraphs: 0035-0036).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of claimed invention to modify Pell’s system to provide for the following: wherein the content image forms a background image for the video signal as this arrangement would provide one way among many possible ways to display combined image of video and pentation as taught by Zhang.
Pell differs from claim 3 in that he does specifically disclose: further comprising decoding the content file to generate the content image.
However, Zhang discloses: further comprising decoding the content file to generate the content image (paragraph: 0007).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of claimed invention to modify Pell’s system to provide for the following:  further comprising decoding the content file to generate the content image as this arrangement would facilitate to display content by decoding it as taught by Zhang.
Pell differs from claim 4 in that he does not specifically disclose: wherein the operation of generating the video signal comprises: receiving an image signal from a camera; and performing portrait segmentation on the image signal to extract an image of a user to form the video signal.
However, Zhang discloses: wherein the operation of generating the video signal comprises: receiving an image signal from a camera; and performing portrait segmentation on the image signal to extract an image of a user to form the video signal (paragraph: 0032).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of claimed invention to modify Pell’s system to provide for the following: receiving an image signal from a camera; and performing portrait segmentation on the image signal to extract an image of a user to form the video signal as this arrangement would facilitate to extract desired video by performing segmentation as taught by Zhang.
Regarding claim 5, Pell further discloses: further comprising: encoding the video signal before transmission from the first UE on the first channel; and encoding the content file before transmission from the first UE on the second channel (paragraphs: 0113-0114).
Regarding claims 6-7, Pell further discloses: further comprising: receiving the video signal on the first network channel and the content file on the second network channel at a server (112, fig. 4); and re-transmitting the video signal on the first network channel and the content file on the second network channel from the server to the second UE, further comprising: re-transmitting the video signal and the content file from the server without decoding the video signal or the content (paragraphs: 0036; 0117). 
Pell differs from claim 8 in that he does not specifically disclose: further comprising decoding the video signal at the second UE and decoding the content file at the second UE.
However, Zhang discloses: further comprising decoding the video signal at the second UE and decoding the content file at the second UE (paragraph: 0007).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of claimed invention to modify Pell’s system to provide for the following: further comprising decoding the video signal at the second UE and decoding the content file at the second UE as this arrangement would facilitate displaying video signal on a content background as shown in figs. 5-6.
Claim(s) 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pell in view of Zhang as applied to claim 2 above, and further in view of Satosh (US PAT: 5,499,327).
The combination differs from claim 9 in that it does not specifically disclose: further comprising: receiving user input at the second UE that identifies at least one of size, location, and ratio of the video signal and the content image; and combining the video signal and the content image into a combined video signal based on the user input, wherein the video signal and the content image from a picture-in-picture configuration.
However, Satosh discloses: further comprising: receiving user input at the second UE that identifies at least one of size, location, and ratio of the video signal and the content image; and combining the video signal and the content image into a combined video signal based on the user input (col. 2 lines 33-54; col. 32 lines 65-67), wherein the video signal and the content image from a picture-in-picture configuration (fig. 13)
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of claimed invention to modify the combination to provide for the following: further comprising: receiving user input at the second UE that identifies at least one of size, location, and ratio of the video signal and the content image; and combining the video signal and the content image into a combined video signal based on the user input, wherein the video signal and the content image from a picture-in-picture configuration as this arrangement would facilitate video by controlling overlapping videos in desired ratio as taught by Satosh.
Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pell in view of Zhang as applied to claim 2 above, and further in view of Kasabwala et al. (US 2020/0228973A, hereinafter Kasabwala).
The combination differs from claim 11 in that it does not specifically disclose: further comprising performing end-to-end encryption of the video signal and the content file between the first UE and the second UE.
However, Kasabwala discloses: performing end-to-end encryption of the video signal between the first UE and the second UE (paragraph: 0016).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of claimed invention to modify the combination, in light of teachings of Kasabwala, to provide for the following:  further comprising performing end-to-end encryption of the video signal and the content file between the first UE and the second UE as this arrangement would provide secure transmission of video content as taught by Kasabwala.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELUR RAMAKRISHNAIA H whose telephone number is (571)272-8098. The examiner can normally be reached Flexible.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duc M Nguyen can be reached on 27503. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MELUR RAMAKRISHNAIA H/Primary Examiner, Art Unit 2651